Citation Nr: 0328455	
Decision Date: 10/22/03    Archive Date: 11/03/03	

DOCKET NO.  02-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's application to 
reopen a previously denied claim of service connection for a 
right knee disorder.  

In May 2003, the veteran appeared and offered testimony in 
support of his claim before the undersigned Veterans Law 
Judge at a personal hearing on appeal in Waco, Texas.  The 
transcript of the veteran's testimony has been associated 
with his claims file.  


FINDINGS OF FACT

1.  Service connection for a right knee injury was denied by 
an unappealed RO rating decision dated in July 1990.  

2.  In a rating decision dated in November 1997, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for a right knee injury.  
Following notification of this adverse determination, the 
veteran did not initiate an appeal.  

3.  The additional evidence received since the November 1997 
rating decision includes service medical records documenting 
an injury to the veteran's right knee in service resulting in 
his being placed on a physical profile, which are so 
significant that they must be considered in order to fully 
decide the merits of the claim.  




CONCLUSION OF LAW

The evidence received since the November 1997 rating decision 
that declined the veteran's application to reopen his 
previously denied claim for service connection for a right 
knee injury is new and material and the claim for the benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 3.159(c)-(d) 
(2003).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2002).

The record reflects the VA provided the veteran copies of the 
appeal rating decision and a June 2002 statement of the case.  
These documents, collectively, provide notice of the law and 
governing regulations, and of the evidence needed to support 
the veteran's claim for the benefit sought and the reasons 
for the determination made regarding the veteran's request to 
reopen the claim for service connection for a right knee 
disorder based on new and material evidence.  Additionally, 
the veteran was provided a letter from the RO in May 2001 
which informed him of the provisions of the VCAA, the 
evidence needed to substantiate the claim, and of the 
evidence VA would attempt to obtain as well as evidence and 
information required from him.  A detailed review of this 
letter indicates that it may potentially violate the recent 
decision in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-700, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).  However, given the favorable decision 
below on the veteran's request to reopen his previously 
denied claim, the Board concludes that the veteran is not 
prejudiced by the language found in this letter.

The record also discloses that the VA has met its duty to 
assist the veteran also in obtaining evidence necessary to 
substantiate his claim.  Most notably, copies of the 
veteran's service medical records, private treatment records, 
VA outpatient treatment records, and reports of comprehensive 
VA examinations provided to the veteran since service have 
been obtained and associated with his claims file.  The 
veteran has presented testimony in support of his claim.  
There is no identified evidence that has not been accounted 
for, and the veteran's representative has been given the 
opportunity to submit written argument.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture holds no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Right Knee Injury

At the outset, the veteran is seeking to reopen a claim for a 
right knee disability, which was previously denied by the RO 
in July 1970.  In April 2000 the veteran filed his most 
recent application requesting that this claim be reopened.  
Thus, the veteran's application to reopen that claim was 
initiated prior to August 29, 2001.  The effective date of 
the amended section, 3.156, which redefines the term 
"material evidence" for the purpose of determining if a 
previously denied claim can be reopened.  Compare 38 C.F.R. 
§ 3.156(a) (2003), with 38 C.F.R. § 3.156(a) (2000 and 2001).  

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 282 (1996) 
(citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); see 
also 66 Fed. Reg. 37,953, VAOPGCPREC 11-97 (1997).  Notably, 
however, the Secretary of VA has specifically provided that 
the amendments of 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result the 
amended version of 38 C.F.R. § 3.156 does not apply to the 
veteran's April 2000 application to reopen, which is 
discussed below.  

In July 1970 the RO denied service connection for a right 
knee injury because the evidence demonstrated that the 
veteran injured his right knee prior to service without any 
showing of reinjury to the right knee in service or 
aggravation of the preexisting disability therein.  
Thereafter, the RO entered an unappealed rating decision in 
November 1997 which determined that the additional evidence 
received since the July 1970 rating decision was not new and 
material to reopen the veteran's claim for service connection 
for a right knee injury.  In essence, the RO determined that 
the evidence on file at that time was duplicative of evidence 
previously considered and did not establish that the veteran 
had a right knee disorder incurred in or aggravated by 
service.  Because the veteran did not appeal this adverse 
determination by the RO it became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

With respect to a claim, which has been finally disallowed, 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence for purposes of this appeal is defined 
as evidence not previously submitted, cumulative, or 
redundant, and which alone with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996) was not altered by the 
ruling in Hodge and continues to be a binding precedent.  The 
Board is required to give consideration to all the evidence 
received since the last disallowance of the claim on any 
basis.  In this case, the RO decision in November 1997.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1991).  

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 3.303 (2003).  A 
veteran is presumed to be in sound condition except for 
defects, infirmities, or disorders noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2000); 
38 C.F.R. §§ 3.304, 3.306 (2003).  

Pertinent regulations also provide that the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2003).  

The evidence on file at the time of the July 1970 rating 
decision consisted of the veteran's service medical records 
and a report of a VA examinations afforded the veteran in 
February 1970, as well as a, summary of his VA 
hospitalization in June 1970.  

The veteran's service medical records included a report of 
the veteran's medical examination for service entrance and 
the veteran's contemporaneous report of medical history at 
service induction.  The veteran reported as medical history 
on induction that he suffered a right knee injury prior to 
service playing football and that it occasionally gives out.  
A clinical evaluation of the veteran's medical examination 
for service induction found that the veteran's right knee had 
no muscle atrophy, a full range of motion and negative 
McMurray's sign.  The knee was deemed negative.  The veteran 
in a December 1969 statement on medical condition reported 
that following his October 1969 medical examination for 
service separation his medical condition had changed.  
Specifically, the veteran stated that he had torn cartilage 
in his right knee on or about December 12, 1969.  

On VA examination in February 1970 the veteran reported an 
athletic injury to his right knee prior to service, which he 
believed had not completely resolved prior to service 
entrance.  He said he always aggravated this condition by 
attempting to run after prolonged standing.  Physical 
examination of the right knee was significant for tenderness 
and evidence of a transverse scar over the right patella.  An 
X-ray of the right knee revealed minor productive change.  
Internal derangement of the right knee aggravated in service 
manifested by impaired functioning was the pertinent 
diagnosis.  

The veteran was admitted to a VA hospital in June 1970 and 
underwent an excision of a right knee torn medial meniscus.  

On the basis of the evidence described above, the RO in July 
1970 determined that the veteran's right knee injury was 
incurred prior to his service entrance and was not reinjured 
nor aggravated during service.  

Private treatment records and reports of VA examination 
considered by the RO in November 1997 in connection with the 
veteran's attempt to reopen his claim for service connection 
for a right knee disorder consisted of a report of a January 
1975 VA examination of the veteran's service-connected 
gunshot wound residuals, private treatment records compiled 
between December 1994 and February 1997 showing evaluation 
and treatment provided to the veteran for various complaints, 
a report of a VA examination in May 1997 which focused on the 
veteran's skin disorders and gunshot wound residuals and a 
report of a VA PTSD examination in September 1997 and lastly 
a report of an orthopedic evaluation of the veteran's right 
knee in July 2002 by a private physician, David G. Davis, 
M.D., as well as Dr. Davis' follow-up notes dated between 
August and October 1992.  The July 2000 evaluation noted that 
the veteran had longstanding complaints referable to his 
right knee subsequent to a fall injury in 1965 as well as 
recurrent symptoms following service, and right knee surgery 
in 1970.  Subsequent to a physical examination of the right 
knee severe post-traumatic arthritis with probable or prior 
incomplete medial meniscectomy and old anterior cruciate 
ligament tear was the diagnosis.  Dr. Davis's follow-up 
evaluation notes record that the veteran's right knee 
problems continued and that the veteran was considering 
undergoing arthroscopic debridement of the right knee at some 
future date.  

In a November 1997 rating decision, the RO determined that 
the evidence summarized above and received since his July 
1970 rating decision was not new and material and thus 
insufficient to reopen the veteran's previously denied claim.  

Evidence associated with the claims file since the November 
1997 rating decision includes a report of a July 1999 
orthopedic evaluation of the veteran's right knee by a 
private physician assessing the veteran as suffering from end 
stage degenerative arthritis involving that joint, and a copy 
of a service medical record dated in December 1969, as well 
as, a copy of a physical profile record also dated in 
December 1969.  The service medical record and the physical 
profile record were not heretofore of record.  

The December 1969 service treatment record notes that the 
veteran injured his right knee the previous night and 
presented with fluid on his right knee.  Reference was made 
to an old injury from "H. S."  Internal derangement of the 
knee was the diagnostic impression.  The December 1969 
physical profile record records that the veteran was returned 
to duty with limitation as a result of his right knee 
disorder.  

At his hearing in May 2003 the veteran stated that he had 
injured his right knee playing football in service, but that 
his injury residuals had resolved sufficiently for him to 
return to playing high school sports thereafter.  The veteran 
also testified that he reinjured his knee in service shortly 
before his service discharge.  

Analysis

The RO in July 1970 denied the veteran entitlement to service 
connection for a right knee disorder on the basis that the 
veteran had a right knee injury that preexisted service with 
no evidence of reinjury to the knee in service or aggravation 
of his preexisting right knee disability therein.  The 
evidence added to the record since the July 1970 rating 
decision includes service medical records noting that the 
veteran sustained an injury to the right knee in December 
1969 and a physical profile record showing that the right 
knee disorder was sufficiently severe at that time to place 
the veteran on limited duty status.  This additional evidence 
is new as it was not previously of record or previously 
considered by the RO in July 1970.  Moreover, and presuming 
the credibility of the service documents proffered by the 
veteran, the new evidence supports the veteran's contention 
that he reinjured his right knee in service and/or that the 
right knee pathology worsened therein as a result of events 
in service.  Kutscherousky and Evans, both supra.  As a 
result, the evidence speaks to the specific matter of whether 
there is a relationship between the veteran's current right 
knee disability and his service, it is therefore material and 
thus must be considered in order to fairly decide the merits 
of the veteran's claim for a right knee disorder.  Having 
determined that new and material evidence has been submitted, 
the veteran's previously denied claim for service connection 
for right knee disorder is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The veteran's claim must now be 
addressed on the merits in light of all the evidence of 
record.  


ORDER

New and material evidence having been received the claim for 
service connection for right knee disorder is reopened; to 
this extent only the appeal is granted.  




REMAND

In light of the action taken above, the Board notes a de novo 
review of the veteran's claim for service connection for a 
right knee disorder by the RO is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, the veteran 
should be provided an opportunity to submit any additional 
medical evidence to support his claim, and should be afforded 
a VA examination, including a medical opinion, prior to 
disposition of this claim on the merits.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
700, -7008, -7009, -7010 (Fed. Cir. September 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In light of the above, this case is REMANDED to the RO for 
the following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should ask the veteran to 
submit all medical evidence, not 
currently on file, which tend to support 
his assertion that his right knee 
disorder is attributable to service.

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination and the examiner should 
acknowledge such review in the 
examination report.  Based upon the 
results of the examination and after 
reviewing the claims folder, including 
the service medical records, the examiner 
should answer the following questions:  

a.  Did any presently existing right 
knee disorder exist prior to the 
veteran's entrance into active 
military service?  If so, did such a 
condition increased in severity 
during the veteran's period service?

b.  If a right knee disorder 
increased in severity during the 
veteran's period of service, was the 
increase in severity due to the 
natural progression of that 
condition?  

c.  Did any currently diagnosed 
right knee disorder have its onset 
during service, or is otherwise 
causally related to service?

The examiner should set forth the 
complete rationale on all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  After taking any necessary 
development indicated by the response 
above, the RO should conduct a de novo 
review of the veteran's claim for service 
connection for a right knee disorder, in 
light of all pertinent evidence and legal 
authority.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be issued a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals


 


